EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Teresa A. Lavenue (Applicant – Registration# 47737) on 23 July 2021 as follows regarding claim 20:

20.	(Currently Amended) A method, comprising:
	storing multimedia assets on a computer storage device, wherein the multimedia assets comprise still digital images;
	storing recorded metadata and user-provided metadata on the computer storage device, wherein the recorded metadata and the user-provided metadata are associated with the still digital images, and wherein the recorded metadata is generated by a camera at a 
	extrapolating derived metadata from the recorded metadata and the user-provided metadata, by a computer processor;
	organizing the multimedia assets into one or more groupings based on the recorded metadata and the user-provided metadata, by the computer processor;
	detecting faces in the multimedia assets, wherein each detected face is associated with an identity, by the computer processor;
	determining people importance scores for the multimedia assets based on the respective identities of the detected faces in each multimedia asset, wherein the people importance scores are directly proportional to a frequency that the respective identities of the detected faces appear throughout all of the multimedia assets, by the computer processor;
	prioritizing first the multimedia assets in each grouping based on the people importance scores, by the computer processor;
	prioritizing second the one or more groupings, by the computer processor;
	generating a storyboard, wherein the storyboard comprises a hierarchical arrangement of the one or more groupings;
	mapping the storyboard as a view-based representation according to a selected output modality, wherein the selected output modality represents a consumer photo product that incorporates one or more of the multimedia assets in accordance with the storyboard; and 
	rendering on a display the view-based representation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158